*206OPINION OF THE COURT
Per Curiam.
On July 11, 1997, the respondent pleaded guilty in the United States District Court for the District of South Carolina to one count of unlawfully affecting commerce by extortion in violation of 18 USC § 1951. He was subsequently sentenced to 100 months’ imprisonment and three years’ supervised release.
The Federal felony of unlawfully affecting commerce by extortion is essentially similar to the crime of larceny by extortion, which if committed within the State would constitute a felony under New York law (see, Matter of Margiotta, 87 AD2d 336, affd 60 NY2d 147).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted, and the respondent’s cross motion is denied. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, John Cordero, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Cordero is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the respondent’s cross motion is denied in its entirety.